Citation Nr: 0305924	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an increased rating for postoperative 
residuals, cartilage damage and loose bodies of the right 
knee with traumatic arthritis, currently evaluated 10 percent 
disabling. 

3.  Entitlement to an increased rating for medial and lateral 
instability of the right knee, currently evaluated 10 percent 
disabling. 

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left knee with loose bodies 
of synovial chondromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the RO in Huntington, 
West Virginia.  In April 1999, the Board remanded the case to 
the RO for further evidentiary development.  A personal 
hearing was held before an RO hearing officer in January 
2001.  

In a January 2002 rating decision, the RO granted service 
connection and a 10 percent rating for medial and lateral 
instability of the right knee.  A videoconference hearing was 
held before a veterans law judge in April 2002.  The Board 
subsequently conducted additional development.

The issues relating to higher ratings for bilateral knee 
disabilities will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  An acquired psychiatric disorder (recently diagnosed as 
an anxious and depressed mood) was incurred years after 
service and was aggravated by service-connected bilateral 
knee disabilities.


CONCLUSION OF LAW

An acquired psychiatric disorder was aggravated by service-
connected bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 U.S.C.A. §§  3.303, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the October 1997 initial rating decision, in 
the December 1997 statement of the case, in supplemental 
statements of the case dated in October 1998, and January 
2002, in an April 1999 Board remand, and in letters dated in 
May 1999 and November 2002 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments and testimony.  The letter, the statement of the 
case, and the supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's established service-connected disabilities 
include bilateral knee disabilities and tonsillitis.

The veteran served on active duty from May 1964 to March 
1965.  Service medical records are negative for treatment of 
a psychiatric disorder.  Such records reflect treatment for a 
right knee disability which pre-existed service.

In a March 1965 rating decision, the RO established service 
connection for loose bodies of the right knee, postoperative 
residuals of cartilage removal (rated 10 percent), on the 
basis that this disability was aggravated by service.

Private medical records from Appalachian Regional Hospital 
dated from 1966 to 1997 reflect treatment for a variety of 
conditions, including knee pain and heart disease.  A 
September 1966 treatment note shows that the veteran was 
treated for a left knee injury.  He underwent surgery on the 
left knee in 1972.  In June 1997, the veteran was treated for 
right knee pain; the diagnoses were right knee strain and 
coronary artery disease (CAD).

Medical records are negative for a psychiatric disorder until 
the 1990s.  Private medical records from D. H. Webb, M.D., a 
psychiatrist, dated in 1993, reflect treatment for 
psychiatric complaints.  Prozac was prescribed.

A report of a March 1993 psychological evaluation by a 
private psychologist, Ernie Vecchio, M.A., reflect that the 
veteran was diagnosed with dysthymia.  He opined that 
psychological test results suggested a long-term dysthymic 
disorder associated with cardiac problems and residual 
anxiety and depression.

By a letter dated in October 1993, a private physician, R. D. 
Chattin, D.O., indicated that the veteran's work had a 
significant role on his nerves and depression as work stress 
had aggravated and triggered his depression.

A January 1994 report of a consultative examination performed 
for the West Virginia Disability Determination Service shows 
that the veteran complained of increasing chest pain since 
1993.  He had severe depression and had considered suicide 
since his medical condition had worsened recently.  A 
psychiatric disorder was not diagnosed.  A report of a March 
1994 psychological examination performed for the West 
Virginia Disability Determination Service shows that the 
veteran was diagnosed with rule out major depression, single 
episode, mild.  The examiner noted that the veteran was 
suffering from CAD and high blood pressure, and that the 
veteran had worked all of his life in the accounting field 
and left his job a year ago due to harassment from a new 
boss.  He was currently under stress due to his physical 
problems, not having a job to return to, and because of being 
sued following his son's automobile accident.

In a July 1994 letter, Dr. Webb stated that he treated the 
veteran for depression with anxiety symptoms.  The veteran 
reported that his current problems began in October 1992.  He 
said he had significant work stress, and that he had a heart 
attack in 1983, which continued to be a source of anxiety 
currently.  The diagnosis was major depression, single 
episode, severe, and traits of anxiety and panic disorder.

An Attending Physician's Statement dated in November 1994 and 
completed by Dr. Webb, indicates a diagnosis of major 
depression, single episode, severe.  He noted that the 
veteran had a severely depressed mood, sleep disturbance, 
appetite disturbance, low self-esteem, anxiety over cardiac 
condition, loss of energy, and increase in agitation.  The 
veteran reported that his psychiatric symptoms first appeared 
in October 1992.  Dr. Webb opined that the veteran's 
psychiatric condition was due to work stress and disability.

In a March 1995 letter, M. I. Ranavaya, M.D., gave a report 
of a March 1995 examination of the veteran for the Social 
Security Administration (SSA).  He noted that the veteran 
complained of chest pains/CAD, high blood pressure, bilateral 
knee pain, and emotional problems.  The veteran complained of 
depression, an inability to concentrate, and a very poor 
memory.  He had no energy and had difficulty sleeping.  The 
last two years had been the most frustrating and painful in 
his life.  After 33 years of employment it was very hard to 
accept that he could no longer work or do the things he had 
done all his life.  He had been diagnosed with depression.  
He had a heart attack in 1983 but was able to lead a normal 
life until 1992 with few limitations, but that since 1992 due 
to chest pain, shortness of breath and fatigue he could no 
longer perform his normal activities.  Due to his knee pain 
he could not stoop, jump, crawl, walk or stand for more than 
10 minutes due to pain.  Dr. Ranavaya opined that the veteran 
had multiple health problems leading to physical and 
psychiatric impairments, and that his physical impairments 
were mostly cardiovascular and orthopedic in nature.  He 
noted that the veteran had anxiety and depression, and that 
physical pain further aggravated his anxiety and depression.  
Dr. Ranavaya concluded that the veteran was permanently and 
totally disabled from engaging in employment based on his 
multiple physical and psychiatric problems.

Records from the SSA show that in a March 1995 decision, the 
veteran was found to be disabled primarily due to CAD with 
angina and affective disorder.  An April 1995 SSA Disability 
Determination and Dismissal shows that the veteran was found 
to be disabled as of March 1993, due to a primary diagnosis 
of CAD, and a secondary diagnosis of anxiety.

In July 1997, the veteran stated that due to his bilateral 
knee disabilities, he recently had to give up activities 
requiring bending, stooping, or walking.  He said he could no 
longer drive a great distance, carry anything weighing more 
than 15 pounds, or play golf.  He said his knee disabilities 
had caused a lot of depression and anxiety.

At an August 1997 VA orthopedic examination, the veteran 
reported that he had to retire four years ago, and developed 
depression after he was removed from his job.  The examiner 
diagnosed bilateral knee disabilities, hypertension, 
arteriosclerotic CAD, and dysthymia, and opined that the 
veteran's left knee disability was caused or aggravated by 
the right knee disability.

In an October 1997 decision, the RO granted service 
connection and a 10 percent rating for degenerative arthritis 
of the left knee with loose bodies of synovial 
chondromatosis, as secondary to the service-connected right 
knee disability.

By a statement dated in January 1998, the veteran summarized 
Dr. Ranavaya's opinion and contended that most medical 
authorities agree that any chronic illness or injury has 
psychological ramifications.

During a February 1998 VA psychiatric examination, the 
veteran reported that he worked in a stressful job with 
several responsibilities for many years. Since he stopped 
working in 1993, he felt overwhelmed and could not cope with 
life stressors any longer.  The examiner opined that the 
veteran had a major depressive episode in 1993 which 
responded to treatment with psychotropic medication and 
psychotherapy and resolved.  She opined that his current 
depressive symptoms were mostly minor and could be attributed 
to his multiple medical conditions.

Following an October 1998 VA psychiatric examination, the 
examiner diagnosed mood disorder due to a general medical 
condition (knee pain, CAD), depressive features.

By a letter dated in November 1998, the veteran asserted that 
it was impossible to determine which portion of his 
psychiatric disorder was due to his cardiovascular problems 
and what portion was due to his knee problems.

In April 1999, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
the RO primarily for a VA psychiatric examination.

At a September 1999 VA psychiatric examination, the examiner 
noted that the claims file had been reviewed.  The Axis I 
diagnosis was mood disorder due to chronic pain with 
depressive features.  The examiner stated, "In my opinion he 
suffers from recurrent depressive disorder as per Axis I 
diagnosis and it is likely this is related to his physical 
illness, as a result of chronic pain and limitation."

An August 2000 VA treatment note shows that the examiner 
indicated an Axis I diagnosis of mood disorder due to chronic 
pain with depressive features.  The Axis III diagnoses were 
arteriosclerotic heart disease/CAD, chronic bilateral knee 
pain, hypertension, and benign prostatic hypertrophy.  The 
Axis IV diagnosis was difficulty adjusting to physical 
disability.  In October 2000, the veteran was diagnosed with 
a mood disorder due to medical conditions.  Subsequent VA 
outpatient treatment records reflect the same diagnosis.

At a January 2001 RO hearing, the veteran reiterated many of 
his assertions.  He said his depression was caused by his 
knee disabilities because he could no longer do many of the 
activities he used to do.  His cardiac doctor told him to 
walk, but his orthopedic doctor told him not to walk.  His 
psychiatric problems began in 1993 when "they took me out of 
work", subsided in 1995, but subsequently worsened again 
because of his knee problems.  He submitted a statement at 
the hearing, in which he asserted that he had depression and 
anxiety due to an inability to do the activities of daily 
living and engage in recreational activities to strengthen 
his cardiovascular condition.

At an April 2002 Board videoconference hearing, the veteran 
essentially reiterated his assertions.

At a December 2002 VA psychiatric examination, the examiner 
noted that he had reviewed the veteran's claims file.  The 
Axis I diagnosis was anxious and depressed mood secondary to 
physical illness (knee problem).  The Axis III diagnoses were 
history of hypertension, history of CAD with stent placement 
in 2001, chronic pain syndrome, back, history of status post 
knee replacement, and allergy to Naprosyn with history of 
gastrointestinal bleed.  The examiner opined that the veteran 
was having adjustment problems to his chronic knee pain which 
seemed a little better since his knee surgery.  He opined 
that the veteran's anxiety and depression were related to the 
above.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. 
3.310(a) (2002).  Secondary service connection includes 
instances in which there is additional disability of a non-
service-connected condition due to aggravation by an 
established service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran claims service connection for an acquired 
psychiatric disorder which he asserts was caused or 
aggravated by his service-connected bilateral knee 
disabilities.  The veteran's established service-connected 
disabilities include bilateral knee disabilities and 
tonsillitis.  The evidence does not reflect, nor does the 
veteran contend, that an acquired psychiatric disorder was 
incurred or aggravated in service, or that it was caused or 
aggravated by his service-connected tonsillitis.

The first medical evidence is dated in the early 1990s.  The 
medical evidence is somewhat equivocal as to the cause of the 
veteran's current anxious and depressed mood, as some doctors 
have linked this disorder to his non-service-connected heart 
condition, or have linked it to all of his multiple chronic 
medical conditions, rather than specifically to his service-
connected knee disabilities.  However, at the most recent VA 
examination, the examiner diagnosed an anxious and depressed 
mood secondary to physical illness (knee problem).  

After a review of all of the evidence, and with consideration 
of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 
Supp. 2002)), the Board concludes that while the veteran's 
acquired psychiatric disorder began in the early 1990s, due 
to a combination of cardiac problems and forced retirement 
from work, the disability was aggravated by his service-
connected bilateral knee disabilities.  Hence, the Board 
finds that secondary service connection is warranted on this 
basis.  See Allen, supra.


ORDER

Secondary service connection for an anxious and depressed 
mood is granted on the basis of aggravation by service-
connected bilateral knee disabilities, subject to the 
criteria governing the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board finds that with 
regard to the veteran's claims for higher ratings for his 
bilateral knee disabilities, a remand is necessary for the 
reasons detailed below.

The Board notes that at the January 2003 VA examination, it 
was noted that the veteran had a right total knee replacement 
in October 2002.  Records of this procedure are not of record 
and must be obtained, as well as any subsequent VA medical 
records, including records of hospitalization.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The 
veteran indicted that a left total knee replacement was 
planned; if the procedure has been performed, those records 
should also be obtained.

The Board finds that the January 2003 VA examination was 
inadequate for rating purposes, as it did not adequately 
evaluate the right and left knee disabilities pursuant to the 
guidelines of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Another VA orthopedic examination should be performed to 
evaluate the current level of severity of the veteran's 
bilateral knee disabilities. 

Prior to further action by the Board, it is necessary that 
the RO should, in the first instance, readjudicate the claims 
for the veteran's bilateral knee disabilities.  With respect 
to the right knee disability, the RO should determine whether 
38 C.F.R. §§ 4.29 or 4.30 are for application, and should 
also consider the potential applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2002).

With respect to the left knee disability, the RO should 
consider whether separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 and 9-98.   If a total left knee 
replacement has been performed, the RO should determine 
whether 38 C.F.R. §§ 4.29 or 4.30 are for application, and 
should also consider the potential applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for knee disabilities 
since January 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected bilateral knee 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

All indicated tests should be performed, 
to include range of knee motion in 
degrees, measured with a goniometer, and 
an accurate assessment of knee 
instability.  The examiner should note 
for the record any objective evidence of 
pain referable to each knee, and should 
assess the degree of additional limited 
motion or other functional impairment 
during use or flare-ups due to knee pain, 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All clinical 
findings must be reported in detail in 
the examination report.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for higher ratings for 
service-connected bilateral knee 
disabilities.  The RO should consider the 
potential application of 38 C.F.R. 
§§ 4.29, 4.30, 4.71a, Diagnostic Code 
5055, as well as VAOPGCPREC 23-97 and 9-
98. 

If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



